Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art, Takaichi et al., ("Improvement of nanodispersibility of oven dried TEMPO oxidized celluloses in water" in Cellulose, 16 September 2014 (16-09-2014) Vol. 21, pp 4093-4103)
teach oven dried TEMPO-oxidized cellulose nanofibrils subsequently reduced with NaBH4 to improve dispersibility in water. However, none of the prior art is found to teach or sufficiently suggest the present spray-dried cellulose nanocrystals (CNCs), agglomerated together into microparticles; wherein the CNCs are surfaced-reduced carboxylated CNCs, and wherein the microparticles of dried agglomerated cellulose nanocrystals are at least 45% nanoredispersible in an aqueous solvent, and at least 45% nanoredispersible in a non-aqueous solvent.
	The present claims also require the spray-drying be performed using a spray-dryer operating with an inlet temperature of about 140 °C to about 160 °C and an outlet temperature of about 65 °C to about 75 °C.
	Thus, claims 1, 3, 5, 6, 12 and 15, to the cellulose microparticles made by the process in the apparatus, as well as the process in the apparatus of claims 17, 21, 23, 25, 29, 35, 41, 43, 47, 51 and 62-64, are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE